DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on April 29, 2022 to the non-final Office action of January 31, 2022 is acknowledged. The Office action on the currently pending claims 1-3 and 5 follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (JP 2010103235) in view of Iguchi (US 2012/0250252) and Suzuki (US 2001/0014029).
Regarding claim 1, Takamatsu discloses (Figs.1-2) electrical equipment (Fig.1) comprising: a partition plate (5), the partition plate comprising a first surface (lower surface of 51), a second surface located (upper surface of 51) opposite to the first surface, and a first through hole (52 on the left in Fig.2), a second through hole (52 on the right in Fig.2), and a recess (56 on lower surface of 51 in Fig.2); a first heat generating member (see Fig.2 below) attached (attached as shown in Fig.1) to the first surface of the partition plate; and a second heat generating member (see Fig.2 below) attached (attached as shown in Fig.1) to the second surface of the partition plate, wherein the first through hole comprises a first opening (see Fig.2 below) defined in the first surface and a second opening (see Fig.2 below) defined in the second surface, and extends from the first opening to the second opening (52 on the left in Fig.2 extends from the first opening to the second opening), the second through hole comprises a third opening (see Fig.2 below) defined in the first surface and a fourth opening (see Fig.2 below) defined in the second surface, and extends from the third opening to the fourth opening (52 on the right in Fig.2 extends from the third opening to the fourth opening), the recess is defined in the first surface and extends from the first opening to the third opening (56 on lower surface of 51 in Fig.2 extends from the first opening to the third opening), the first heat generating member covers the first opening, the third opening, and the recess (the first heat generating member covers the first opening, the third opening and the recess as shown in Fig.1), and the second heat generating member covers the second opening and the fourth opening (the second heat generating member covers the second opening, the fourth opening as shown in Fig.1), the first heat generating member, the second heat generating member, and the first through hole define a first portion (see Fig.1 below) of a coolant passage (52 on the left and right when assembled with the first heat generating member and the second heat generating member as shown in Fig.1 creates a closed space that defines “a coolant passage”, just as described in [0034] of Applicant’s specification) in which a liquid coolant (See ADVANTAGEOUS-EFFECTS: cooling water) flows, the first heat generating member, the second heat generating member, and the second through hole define a second portion (see Fig.1 below) of the coolant passage.
Takamatsu fails to explicitly disclose a case and a partition plate provided in the case, and the first heat generating member and the recess define a third portion of the coolant passage that extends from the first portion to the second portion of the coolant passage.
However, Iguchi teaches (Figs.6-7) a case (41, 43, and 49 in combination) and a partition plate (42) provided in the case and the first heat generating member (3) and the recess (44) define a portion (entire portion of 5 between 3 and 44) of the coolant passage (5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Iguchi to modify Takamatsu such that the electrical equipment comprises a case with the partition plate provided inside in order to further protect the electronics inside the case on all sides from external physical damage and such that the first heat generating member and the recess defining a third portion of the coolant passage in order to increase the number of portions of the coolant passage thus resulting in additional surface area of the first heat generating member to be cooled by the coolant in the coolant passage to improve heat dissipation.
However, the above combination would still fail to explicitly disclose a third portion of the coolant passage that extends from the first portion to the second portion of the coolant passage.
However, Suzuki teaches (Fig.4) a third portion (see Fig.4 below) of the coolant passage (coolant passage where coolant flows through 6 and 7) that extends from the first portion (see Fig.4 below: 6) to the second portion (see Fig.4 below) of the coolant passage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Suzuki to modify Takamatsu in view of Iguchi such that a third portion of the coolant passage extends from the first portion to the second portion of the coolant passage in order to connect the first portion and the second portion of the coolant passage together thus allowing coolant to circulate through the system and more evenly dissipate heat generated by the left and right sides of the first and second heat generating members (i.e., if the left side generates more heat than the right side, then coolant from the right side can help cool the left side).

    PNG
    media_image1.png
    456
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    764
    633
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    228
    428
    media_image3.png
    Greyscale

	Regarding claim 2, Takamatsu discloses fins (3) are provided on a surface (surface of 4 where 3 is disposed) of at least one (the first heat generating member and the second heat generating member) of the first heat generating member and the second heat generating member, and the surface faces the first through hole (surface of 4 where 3 is disposed faces 52 on the left side).
	Regarding claim 3, Takamatsu discloses the at least one (the first heat generating member and the second heat generating member) of the first heat generating member and the second heat generating member comprises a heat generating member body (1), and a base plate (4) attached (attached as shown in Fig.1) to the heat generating member body and the partition plate, and the fins are provided on a surface (surface of 4 where 3 is disposed) of the base plate that faces the first through hole (surface of 4 where 3 is disposed faces 52 on the left side).
	Regarding claim 5, Takamatsu in view of Iguchi and Suzuki fails to explicitly disclose a third heat generating member attached to the second surface of the partition plate in an area opposite to the recess of the first surface.
 However, Iguchi further teaches a third heat generating member (61) attached (attached as shown in Fig.6) to the second surface (surface of 42 where 61 attaches) of the partition plate in an area (area of the surface of 42 where 61 attaches is opposite to 44 on the surface of 42 where 44 is disposed) opposite to the recess of the first surface (surface of 42 where 44 is disposed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Iguchi to modify Takamatsu in view of Iguchi and Suzuki such that a third heat generating member attaches to the second surface of the partition plate in an area opposite to the recess of the first surface in order to increase the number of heat generating members of Iguchi thus improving the amount of power generated by the device.
Response to Arguments
Applicant’s arguments have been fully considered, but notes that Applicant’s arguments are directed to claimed as amended, and are thus moot since the rejection has been modified to meet the limitation of the amended claims (see rejection above).
However, regarding Applicant’s argument that the applied references do not teach or suggest “(1) a partition plate provided in the case, the partition plate comprising a first surface, a second surface located opposite to the first surface, a first through hole, a second through hole, and a recess, (2) the first through hole comprises a first opening defined in the first surface and a second opening defined in the second surface, and extends from the first opening to the second opening, (3) the second through hole comprises a third opening defined in the first surface and a fourth opening defined in the second surface, and extends from the third opening to the fourth opening, (4) the recess is defined in the first surface and extends from the first opening to the third opening, (5) the first heat generating member covers the first opening, the third opening, and the recess, and the second heat generating member covers the second opening and the fourth opening, (6) the first heat generating member, the second heat generating member, and the first through hole define a first portion of a coolant passage in which a liquid coolant flows, (7) the first heat generating member, the second heat generating member, and the second through hole define a second portion of the coolant passage, and (8) the first heat generating member and the recess define a third portion of the coolant passage that extends from the first portion to the second portion of the coolant passage.”, the Office agrees that the Takamatsu reference and the Iguchi reference do not explicitly disclose all of (8); however, the combination of the Takamatsu reference in view of the Iguchi reference and the Suzuki reference as applied in the rejection above does disclose (8). Furthermore, the Office respectfully disagrees that the Takamatsu reference in view of the Iguchi reference does not teach of suggest (1)-(7) and directs Applicant’s attention to the rejection above.
Regarding Applicant’s argument that “Takamatsu is silent with respect to any recess that defines a coolant passage extending between two through holes”, the Office agrees and instead directs Applicant’s attention to Fig.4 of Suzuki teaching a recess defining a portion of a coolant passage extending between two through holes.
For the reasons provided above, it is believed that the Takamatsu reference in view of the Iguchi reference and the Suzuki reference does teach the aforementioned limitations of claim 1, and the rejection above using the Takamatsu reference in view of the Iguchi reference and the Suzuki reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835